Action for damages due to conspiracy among defendants to terminate obligation of a separation agreement between plaintiff and Edward B. Gould and to obtain a divorce. The large sum allowed as damages in this case may be accounted for only by the fact that the jury was influenced by incompetent evidence admitted during the trial — particularly the testimony in the insanity proceeding against all the defendants. Judgment and order unanimously reversed and a new trial ordered, with costs to the appellants to abide the event. Present — Martin, P. J., Merrell, McAvoy, O’Malley and Glennon, JJ.